Citation Nr: 1720657	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including emphysema, chronic obstructive pulmonary disease (COPD), fibrosis, bronchitis, lung "blisters," and status post spontaneous pneumothorax, to include as a result of contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for a left arm and shoulder disability, to include as a result of contaminated water at Camo Lejeune, North Carolina.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claims.  The Board remanded these claims for additional development in November 2010, June 2014, and May 2016.

The Board notes that the claim for a respiratory disorder also included right side chest cavity pain.  In a January 2008 statement, the Veteran clarified that he was not seeking service connection for right chest pain, but rather for a lung or respiratory condition which he states was manifested by such pain during active service and misdiagnosed at the time as musculoskeletal or neurological pain.  Accordingly, the Board has removed the phrase "right-sided chest pain" from the issue on appeal for clarification purposes, as pain alone is not a compensable disability under VA law, and the Veteran has confirmed that he is not seeking service connection for right side chest pain as such.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
 
In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran's November 2016 Statement in Support of Claim attributes his respiratory and left arm and shoulder disorders to exposure to contaminated drinking water while stationed in Camp Lejeune.  It has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  As the Veteran's service records show he was stationed at Camp Lejeune during the relevant time period, it will be assumed that he was potentially exposed to chemicals known to have contaminated the water at Camp Lejeune.  A medical opinion is necessary to determine whether the Veteran's respiratory and left arm and shoulder disorders are related to his in-service exposure to contaminated water.

As this matter is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Follow all current development procedures for the development of the claims in light of the contention that the Veteran's respiratory and left arm/shoulder conditions are due to contaminated drinking water at Camp Lejeune, to include, but not limited to, any VA Fast Letters.



2.  Make arrangements to obtain the Veteran's VA treatment records, dated from November 2016, forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his respiratory disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing.

The examiner should elicit a full history from the Veteran concerning his respiratory disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.  

The examiner must provide a complete rationale for all opinions provided.

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of his left shoulder and arm disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the 

evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing.

The examiner should elicit a full history from the Veteran concerning his left shoulder and arm disorders.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder and arm disorders had its clinical onset during active service or is related to any incident of service, to include exposure to contaminated water at Camp Lejeune.  

The examiner must provide a complete rationale for all opinions provided.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




